In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 10-559V
                                        Filed: May 3, 2013

*************************************
MARIE CHERVANICK,                         *              UNPUBLISHED
                                          *              Special Master Dorsey
             Petitioner,                  *
                                          *              Joint Stipulation on Damages;
v.                                        *              Human Papillomavirus Vaccine
                                          *              (HPV); joint pain, fatigue, hair
SECRETARY OF HEALTH                       *              loss, weight loss, mouth sores;
AND HUMAN SERVICES,                       *              joint and muscle pain; low grade
                                          *              fever.
                     Respondent.          *
*************************************
Lawrence R. Cohan, Anapol, Schwartz Law Firm, Philadelphia, PA, for petitioner.
Daryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On August 18, 2010, Marie Chervanick (petitioner), filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that, beginning in August 2007, she began suffering from joint pain, fatigue,
hair loss, weight loss, and mouth sores. Petitioner also alleged that beginning in October 2007,
she began to experience persistent joint and muscle pain and a low grade fever. Petitioner
contends that her symptoms and conditions result from her receipt of the human papillomavirus
vaccine (HPV) on August 27, 2007, October 31, 2007, and February 20, 2008. Petitioner also
alleged that she experienced the residual effects of his injuries for more than six months.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
Petition at 1.

       On May 3, 2013, the parties filed a stipulation, stating that a decision should be entered
awarding compensation.

        Respondent denies that the vaccines either caused or significant aggravated petitioner’s
alleged symptoms, any of her ongoing symptoms, or any other injury. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $50,000.00, in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        §300aa-15(a).

        Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

                             )
 MARIE CHERVANICK,           )
                             )
                 Petitioner, )                            No. 10-559V     ECF
          v.                 )                            Special Master Dorsey
                             )
                             )
SECRETARY OF HEALTH          )
AND HUMAN SERVICES,          )
                             )
                Respondent.  )
~~~~~~~~~~~~~~)

                                             STIPULATION

          The parties hereby stipulate to the following matters:

          I.   Petitioner, Marie Chervanick, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 to 34 (the "Vaccine

Program").       The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the human papillomavirus virus ("HPV") vaccine, which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

       2.      Petitioner received the vaccine on August 27, 2007, October 31, 2007, and February

20, 2008.

       3.      The vaccines were administered within the United States.

       4.      Petitioner alleges that, as a result of receiving the vaccines, she suffered from joint

pain, muscle pain, numbness of the hands and feet, fatigue, hair loss, weight loss, night sweats,

difficulty sleeping, and mouth sores, and that she experienced these symptoms for more than six

months.


                                                     1
         5.   Petitioner represents that there has been no prior award or settlement of a civil action

 for damages as a result of these injuries.

        6.    Respondent denies that the vaccines either caused or significantly aggravated

 petitioner's alleged symptoms, any of her ongoing symptoms, or any other injury.

        7.    Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.    As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                 A lump sum of $50,000.00 in the form of a check payable to petitioner.

The above amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

        9.    As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10.   Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be


                                                  2
 expected to be made under any State compensation programs, insurance policies, Federal or

 State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.    Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

§ 300aa-15(i), subject to the availability of sufficient statutory funds.

        12.   The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner, as contemplated by a strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-l 5(g) and (h).

        13.   In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the vaccines administered on August 27, 2007, October 31, 2007,

and February 20, 2008, as alleged by petitioner in a petition for vaccine compensation filed on or

about August 18, 2010, in the United States Court of Federal Claims as petition No. 10-559V.

       14.    If petitioner should die prior to entry of judgment, this agreement shall be voidable

                                                  3
upon proper notice to the Court on behalf of either or both of the parties.

        15.   If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or ifthe Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.   This Stipulation expresses a full and complete negotiated settlement ofliability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to.   The parties further agree and understand that the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the vaccines either caused or significantly

aggravated petitioner's alleged medical condition or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION




                                                 4
Handv Scanner for Android